DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obermeyer et al.(US Publication 2009/0068365) in view of Hosoda et al.(US Publication 2018/0282499)
Obermeyer et al. discloses a method of making a composite structure by selectively applying a blocking material onto an area of a substrate that will form a hinge and a resin to substrate, curing the resin, and removing the blocking material.([0015]-[0016]; [0051])  The composite can be folded.  The reference does not disclose applying the blocking material to multiple locations to form multiple hinges.  It would have been obvious to one of ordinary skill in the art at the time of filing to apply the blocking material to multiple locations to make multiple hinges in the composite so it can be joined to multiple different elements.  The reference does not disclose the composite structure can be used as a structural building component but rather uses the method to make aircraft or spacecraft parts.  Hosoda et al. discloses that fiber composites are well-known to be employed in a wide range of applications including aircraft and building components.[0002]  It would have been obvious to one of ordinary skill in the art at the time of filing to use the structure of Obermeyer et al. as a building component since Hosoda et al. teaches it is well-known to use fiber composites in building components.[0002]  While Obermeyer et al. does not disclose laying the substrate out flat and masking it, the reference does disclose the blocking material can be applied by ink jet printing or screen printing.[0016]  It would have been obvious to one of ordinary skill in the art at the time of filing to apply the blocking material while the substrate is flat since it is easier to use ink jet printing and screen printing on flat surfaces.
Regarding claim 12, Obermeyer et al. discloses the substrate can be shipped with the blocking material in them to their final location, but does not disclose folding it into a flat pack for transport.[0050]  It would have been obvious to one of ordinary skill in the art at the time of filing to fold the substrate for shipping since three are only two choices for shipping, flat or folded, and thus they are obvious alternatives and since shorter thicker substrates would be easier to stack and package for shipment.
Regarding claim 13, Obermeyer et al. discloses the substrate is joined to another sheet of composite material.[0014]
Regarding claim 14, Obermeyer et al. discloses applying resin to the hinged areas after removal of the blocking material.([0016], claim 8)
	Regarding claims 22 and 23, the structure of Obermeyer et al. and Hosoda et al. is capable of being used as a reusable or stay in place framework for a concrete structure as there are no specific requirements.
Response to Arguments
Applicant's arguments filed 9/21/20 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Obermeyer et al. is directed to aircraft, it is well-known to use fiber composites as building components as shown for example by Hosoda et al. and it would have been obvious for this reason. 
Allowable Subject Matter
Claims 1-10 and 21 are allowed.
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 1, the prior art of record does not teach or clearly suggest making a composite structure by applying a rigidifying substance to a sheet of composite to define hinges, folding it to form a flat pack, unfolding it and folding it into a three-dimensional structure. Regarding claim 24, the prior art of record does not teach or clearly suggest spraying at least one of the composite surfaces with concrete.  Regarding claim 25, the prior art of record does not teach or clearly suggest the method of claim 11 wherein the hinges are curved and the structure has a non-zero Gaussian curvature.  It is noted a composite is considered to require fiber reinforced resin sheets of some sort.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746


/BARBARA J MUSSER/Primary Examiner, Art Unit 1746